Citation Nr: 1646232	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a cerebral concussion, manifested by headaches, currently evaluated at 50 percent disabling, to include whether there is a basis for higher or separate compensable ratings.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
In October 2015, the Board remanded the Veteran's claim for additional development. The claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's residuals of a cerebral concussion are fully contemplated in his assigned rating for migraine headaches.  There are no other compensable residuals of the in-service cerebral concussion identified.


CONCLUSION OF LAW

The criteria for an increased or separate compensable rating, in excess of 50 percent for residuals of a cerebral concussion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8100, 8045 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's October 2015 remand, the AOJ provided the Veteran with a VA examination and addendum opinion which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in September 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Analysis

The Veteran sustained an in-service cerebral concussion in service. He contends that the residuals of this concussion are manifested by headaches, as well as symptoms of Parkinson's disease and a detached retina. The Veteran's currently assigned 50 percent rating is authorized by 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015) ("Migraine"). Although 50 percent is the maximum schedular rating available under this diagnostic code, higher ratings are potentially available under Diagnostic Code 8045, which provides for rating residuals of traumatic brain injuries (TBI) based on three main areas of dysfunction that may result from TBI: cognitive, emotional/behavioral, and physical. 38 C.F.R. § 4.124a, Diagnostic Code 8045. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code. Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045. 

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.

The Board observes that the earliest apparent medical evidence of memory loss is a July 1992 examination report, which indicates that the Veteran "complains of gradual declining memory over the past few years." The Board also acknowledges a VA examination report, dated February 1996, indicated that the Veteran's "conversation was frequent and suggestive of a preoccupation with subjective memory problems." In the examiner's view, the Veteran's memory "is variable, ranging from average to below average." A September 2003 VA examiner wrote that "[the Veteran's] memory is poor." A March 2004 note from a clinical social worker reported complaints of "present memory loss, lack of concentration and other symptoms ..."  

The AOJ arranged for the Veteran to be examined by a VA neurologist in January 2014. The neurologist wrote a report which described impairment of memory. Specifically, the examiner noted that the Veteran reported memory problems since his head trauma in the early 1950s and he "has difficulty in completing sentences and in focusing on any trend or thought. He says he sometimes can't think of his name." The examiner also identified impairments in judgment and visual spatial orientation. The examiner then remarked that the Veteran "may have underlying dementia and may need formal neuropsychology testing. He also has clinical examination findings consistent with Parkinson's disease." 

In response to a request for clarification, the neurologist submitted an addendum report in March 2014. He explained that, although he had identified deficits in the Veteran's memory, judgment and visual spatial orientation, he "did NOT suggest or conclude that these were attributed to [the Veteran's] TBI." Instead, the neurologist clarified that:

It is my opinion that the cognitive problems noted ... cannot be caused by the [Veteran's] remote history of concussion in 1953. [The Veteran's] extensive medical records since the concussion in 1953 did not show any evidence of any memory or other cognitive problems. The lack of any proximate relationship between [the Veteran's] concussion in 1953 and his current cognitive symptoms make it most unlikely that these cognitive symptoms are the result of the concussion he sustained in 1953. 

The neurologist further stated that:

The Veteran's right eye blindness and blurry vision in the left eye cannot be the result of his concussion in 1953. Firstly, such visual symptoms are not known sequelae of TBI. Secondly the Veteran has a history of glaucoma, corneal transplant, and right eye retinal detachment which are diagnoses that will well explain his symptoms. None of these diagnoses have any relationship to TBI. In my opinion a Neuropsychology testing is not necessary for purposes of DBQ examination as the results cannot change the opinion that whatever cognitive problems are found cannot be due to or be related to the Veteran's concussion sustained in 1953 as there is no proximate causation. The finding of parkinsonian features is an incidental finding which has no relationship to his cognitive or visual symptoms. In my opinion the parkinsonian features cannot be attributed to the single concussion sustained by the Veteran in 1953.

At the request of the AOJ, the neurologist completed a second disability benefits questionnaire, intending to indicate the degree of cognitive impairment attributable to the Veteran's in-service concussion. This report, dated April 2014, indicated no complaints of impairment of memory, attention, concentration or executive functions. Judgement was normal and social interaction was routinely appropriate. Orientation, motor activity, and visual spatial orientation were reported as normal. There were no subjective symptoms or neurobehavioral effects. Communication and consciousness were also normal. The neurologist reiterated that: 

The Veteran has several cognitive complaints including problems with memory, judgment and attention and neurobehavioral problems. However his medical records did not show any evidence of any known sequelae or residual of TBI following the concussion in 1953. The lack of any proximate relationship between [the Veteran's] concussion in 1953 and his current cognitive symptoms make it most unlikely that these cognitive symptoms are the result of the concussion he sustained in 1953.

Pursuant to the Board's October 2015 remand, the same neurologist offered an addendum opinion in May 2016. This addendum opinion essentially repeated the findings from the March and April 2014 reports and did not address the Board's remand directives.

The AOJ sought additional clarification and requested a second addendum opinion, which was provided in August 2016. The same neurologist continued to assert that "the lack of any proximate relationship between [the Veteran's] concussion in 1953 and his current cognitive symptoms make it less likely than not that these cognitive symptoms are the result of the concussion he sustained in 1953." Further, the neurologist noted that there was possible memory loss between 1992 and 2004, but reported that "there is still no proximate relationship between the concussion in 1953 and the 'possible' memory loss in 1992. A cardinal aspect of the diagnosis of TBI is the proximate relationship between the TBI and residual symptoms." 

The neurologist also commented on the Veteran's other residual symptoms, including a detached retina and Parkinson's disease. With regard to the Veteran's eye issues, the neurologist stated: 

[the Veteran's] right eye blindness and blurry vision in the left eye cannot be the result of his concussion in 1953. There is no evidence submitted by the Veteran's representative that suggests that a single episode of head trauma will result in retinal detachment decades later. Retinal detachment from severe TBI will occur PROXIMATE to the event, not 40-50 years later. Furthermore, Veteran has a history of other eye disorders including glaucoma and corneal transplant which have no relationship to TBI.

The neurologist then remarked that: 

It is well known that RECURRENT head trauma, including recurrent TBI is a risk factor for the syndrome of Parkinsonism. The Veteran's record indicated a single mild TBI, with no obvious residuals of TBI for several years. There is no evidence that a single mild TBI leads to the syndrome of Parkinsonism. Parkinson's disease (as distinct from the syndrome of Parkinsonism) is an idiopathic (unknown etiology) degenerative disorder which is not necessarily due to or caused by head trauma. In my opinion, the Veteran's Parkinson's disease is not causally or proximately related to the Veteran's single episode of mild TBI in 1953.

The Board finds that the probative evidence of record, including the VA treatment records and VA examination reports, demonstrate that the Veteran's claim for an evaluation in excess of 50 percent for residuals of a cerebral concussion is not warranted.

Although the Veteran's initial January 2014 examination report demonstrated impairment in memory, judgment, and visual spatial orientation, the neurologist later clarified that any impairments were the result of other causes, such as underlying dementia or Parkinson's disease and the problems noted in the January 2014 report cannot be caused by the Veteran's remote history of concussion sustained in 1953. Specifically, the neurologist explained that there was a lack of any proximate relationship between the Veteran's 1953 concussion and any current cognitive symptoms.

The April 2014 report found that the three main areas of dysfunction resulting from TBI (cognitive, emotional/behavioral, and physical symptoms) were all normal and unremarkable, indicative of a level of impairment score of 0. The Board notes that there are several treatment records demonstrating that the Veteran may suffer from memory loss. However, the August 2016 addendum report further explains that "even if there was a 'possible' memory loss between 1992 and 2004, there is still no proximate relationship between the concussion in 1953 and the 'possible' memory loss in 1992. A cardinal aspect of the diagnosis of TBI is the proximate relationship between the TBI and residual symptoms."

Significantly, the neurologist has clarified that the lack of any proximate relationship between the Veteran's concussion in 1953 and any current cognitive symptoms are unlikely to be the result of his past concussion. Instead, he has repeatedly found that the Veteran's TBI was not associated with worsening cognitive functions; rather, it was suggested that his cognitive deficits could be caused by his dementia.

As noted above, the Board emphasizes that the Veteran is currently assigned a maximum schedular rating of 50 percent for migraine headaches under Diagnostic Code 8100. An evaluation of 70 percent is potentially available under Diagnostic Code 8045 if the Veteran's residuals of cerebral concussion include facets of cognitive impairment supported by "[o]bjective evidence on testing of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment." However, the Board finds that the most pertinent VA examination of April 2014 found no objective evidence of any moderate impairment. Instead, the neurologist found that the three main areas of dysfunction resulting from TBI (cognitive, emotional/behavioral, and physical symptoms) were all normal and unremarkable. Subsequent addendum reports have clarified that any possible symptoms cannot be attributed to his old TBI injury. 

The neurologist also commented that the Veteran's eye disorders are not the result of his 1953 concussion. In the August 2016 addendum, he stated that "there is no evidence to suggest a single episode of head trauma will result in retinal detachment decades later" and that a retinal detachment from a severe TBI would occur proximate to the event, not 40-50 years later. Further, the neurologist also reported that "the Veteran has a history of other eye disorders including glaucoma and corneal transplant which have no relationship to TBI."

Finally, the neurologist found that the Veteran's Parkinson's Disease is not causally or proximately related to the Veteran's single episode of mild TBI in 1953. The neurologist explained that recurrent head trauma is a risk factor for the syndrome of Parkinsonism, but the Veteran's medical record indicated only a single, mild TBI and that there were no obvious residuals of TBI for several years. The neurologist remarked "that Parkinson's disease (as distinct from the syndrome of Parkinsonism) is an idiopathic (unknown etiology) degenerative disorder which is not necessarily due to or caused by head trauma." 

In sum, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for residuals of a cerebral concussion. The record does not indicate that the Veteran has TBI symptoms that are separate and distinct from symptoms considered in rating his additional disabilities, specifically migraine headaches. Mittleider v. West, 11 Vet. App. 181 (1998). In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher evaluation, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

All Ratings Claims

As discussed above, the Board noted in its October 2015 remand that a TDIU claim was reasonably raised by the record and referred the matter to the AOJ for appropriate action. A September 2016 VA memo indicated that this matter would be addressed and the Board therefore has no longer has jurisdiction over it.

The Board has also concluded that the schedular criteria contemplate the symptoms demonstrated as to residuals of a cerebral concussion. Thus, there is no basis for referring the matter to the Director of Compensation service, nor is it otherwise contended that extraschdular consideration is warranted. 38 C.F.R. § 3.321 (2015); see also Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased or separate compensable rating for residuals of a cerebral concussion, manifested by headaches, currently evaluated at 50 percent disabling is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


